UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2013 or G TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35019 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of registrant as specified in its charter) Louisiana 02-0815311 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 624 Market Street, Shreveport, Louisiana (Address of principal executive offices) (Zip Code) (318) 222-1145 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.TYesG No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).TYesG No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filerGAccelerated filerG Non-accelerated filerGSmaller reporting companyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). G YesT No Shares of common stock, par value $.01 per share, outstanding as of February 11, 2014: The registrant had2,246,605shares of common stock outstanding. INDEX Page PART I FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Changes in Stockholders' Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3: Quantitative and Qualitative Disclosures About Market Risk 33 Item 4: Controls and Procedures 33 PART II OTHER INFORMATION Item 1: Legal Proceedings 33 Item 1A: Risk Factors 33 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3: Defaults Upon Senior Securities 34 Item 4: Mine Safety Disclosures 34 Item 5: Other Information 34 Item 6: Exhibits 34 SIGNATURES HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) December 31, 2013 June 30, 2013 (Dollars In Thousands) ASSETS Cash and Cash Equivalents (Includes Interest-Bearing Deposits with Other Banks of $366 and $1,028 for December 31, 2013 and June 30, 2013, Respectively) $ $ Securities Available-for-Sale Securities Held-to-Maturity Loans Held-for-Sale Loans Receivable, Net of Allowance for Loan Losses of $2,316 and $2,240, Respectively Accrued Interest Receivable Premises and Equipment, Net Bank Owned Life Insurance Deferred Tax Asset Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits $ $ Advances from Borrowers for Taxes and Insurance Advances from Federal Home Loan Bank of Dallas Other Bank Borrowings Other Accrued Expenses and Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Preferred Stock – 10,000,000 Shares of $.01 Par Value Authorized; None Issued and Outstanding Common Stock – 40,000,000 Shares of $.01 Par Value Authorized; 3,062,386 Shares Issued and 2,249,962 Shares Outstanding at December 31, 2013; 2,351,950 Shares Outstanding at June 30, 2013 33 32 Additional Paid-in Capital Treasury Stock, at Cost – 812,424 shares at December 31, 2013; 710,436 at June 30, 2013 ) ) Unearned ESOP Stock ) ) Unearned RRP Trust Stock ) ) Retained Earnings Accumulated Other Comprehensive Income 36 44 Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 1 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Three Months Ended December 31, For the Six Months Ended December 31, (In Thousands, Except per Share Data) INTEREST INCOME Loans, Including Fees $ Investment Securities 1 7 3 14 Mortgage-Backed Securities Other Interest-Earning Assets 3 2 8 8 Total Interest Income INTEREST EXPENSE Deposits Federal Home Loan Bank Borrowings 40 87 88 Other Bank Borrowings 7 3 14 3 Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES 22 88 Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME Gain on Sale of Loans Gain on Sale of Securities 34 34 Income on Bank Owned Life Insurance 44 48 88 97 Other Income 87 97 Total Non-Interest Income NON-INTEREST EXPENSE Compensation and Benefits Occupancy and Equipment Data Processing 86 99 Audit and Examination Fees 50 58 Franchise and Bank Shares Tax 85 57 Advertising 69 60 Legal Fees Loan and Collection 32 21 64 61 Deposit Insurance Premium 35 32 68 63 Other Expense Total Non-Interest Expense Income Before Income Taxes PROVISION FOR INCOME TAX EXPENSE Net Income $ EARNINGS PER COMMON SHARE: Basic $ Diluted $ DIVIDENDS DECLARED $ See accompanying notes to consolidated financial statements. 2 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended December 31, For the Six Months Ended December 31, (In Thousands) Net Income $ Other Comprehensive Income (Loss), Net of Tax Unrealized Holding Gain (Loss) on Securities Available-for-Sale, Net of Tax of $149 and $20 in 2013, respectively, and $158 and $106 in 2012, respectively ) 39 ) Reclassification Adjustment for Gain Included in Net Income, Net of Tax of $18 and $24 in 2013, respectively, and $47 and $75, in 2012, respectively ) Net Other Comprehensive Income (Loss) ) (8
